DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second plurality of openings being located proximally from the first plurality of openings (claim 4 which now depends on claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 4, claim 1 has been amended to recite that the supply lumen has portions that communicate with portion of the manifold. Claim 4 recites that the manifold portions are longitudinally spaced from each other but there is no discussion in the specification or figures of this feature. Further, what the specification does discuss is radially spaced manifold portions which correspond to radially spaced supply lumen portions (fig. 3) so that it is unclear how a longitudinally spaced species would be possible.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, the balloon is already recited in claim 1 and stating that the balloon is capable of being filled with a cryogenic substance does not further limit the structure of the balloon. 
Regarding claim 16, the claim recites that cover is rotatable to direct fluid flow which was previously recited in claim 13.
Regarding claim 17, claim 13 recites that the cover is coupled to the manifold (or else it would not be able to block the ports) where the manifold is coupled to the central lumen. Since within the breadth of the term “coupled” all parts of a medical device are coupled to each other and neither claim 13 nor claim 17 recites any details of this coupling claim 17 does not recite any more structure than is recited by claim 13.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
  
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalonde (US 2009/0118723).
Regarding claims 1, 2, 4 and 6-9, Lalonde discloses a cryosurgical device (fig. 1) with a balloon (18) a movable manifold (28) with a plurality of longitudinally distributed apertures (30) an elongate shaft coupled to the balloon (14) a central lumen (20) adjacent to a movable supply lumen (26) that is used to move the movable manifold ([0038]). The examiner takes the position that since the manifold is functionally the distal end of the fluid supply lumen ([0038]), any movement of the manifold requires a user to interact through the supply lumen in some manner. A fluid is circulated from a source, through a supply lumen, elongate shaft, the supply lumen and the balloon for treating tissue (abstract). The claims recite that the movable manifold comprises “portions” with openings that are “in fluid communication” with “portions” of the supply lumen. These are extremely broad recitations that require no particular structure beyond the existence of the manifold with at least three openings supplied by a supply lumen. Any two openings on a manifold can be considered the “first portion” comprising a first plurality of openings where any other two openings, even a set sharing an opening with the first portion, can be considered the “second portion.” Clearly since the entire supply lumen is in “fluid communication” with the entire manifold any number of supply lumen “portions” are in fluid communication with all of the “portions” of the manifold. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2013/0030425) in view of Lalonde (US 2015/0119868), hereinafter Lalonde2.
Regarding claims 1, 2 and 6-9 Stewart discloses a cryosurgical device (fig. 1) with a balloon (30) a movable manifold (28) with a plurality of apertures (not shown, [0026]) an elongate shaft coupled to the balloon (16) a central lumen (22) adjacent to a movable supply lumen (26) that is used to move the movable manifold ([0026]). A fluid is circulated from a source, through a supply lumen, elongate shaft, the supply lumen and the balloon for treating tissue ([0049]). As discussed above the claim language regarding “portions” being in “fluid communication” with each other is extremely broad. However, because such features are very common in the art and in the interest of compact prosecution the claims in this rejection will be treated as requiring much narrower structures than they actually do. Therefore, Stewart does not disclose that the manifold has two distinct portions each having a plurality of openings that are exactly and only in communication with a corresponding distinct portion of the supply lumen. However, it is well established in this art that uses supply lumens and manifolds extensively that one or more supply lumen portions can be in fluid communication with one or more manifold portions. Further, Applicant hast not disclosed that the number of portions is critical or produces unexpected results, noting in particular that there is no upper limit on the number of supply lumens that can be associated with manifold portions ([0032]). Lalonde discloses a cryosurgical device with several embodiments including one having four independently controllable supply lumen portions (the portions of 42 not having ports, fig. 4A-B) associated with four manifold portions (the portions of 42 which have ports 48). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the manifold of Stewart with independently controllable portions by placing the portions in communication with independent controllable portions of a supply lumen, as taught by Lalonde, that would produce the predictable result of allowing a user to control the direction of coolant flow. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart and Lalonde2, further in view of Lalonde (US 2013/0197499), hereinafter Lalonde3.
Regarding claims 10 and 11, the device of Stewart-Lalonde2 does not disclose the central lumen has a pressure sensor. However, pressure sensors are common in the art and Applicant has not disclosed that using a pressure sensor is critical or produces an unexpected result. Lalonde3 discloses a cryosurgical system and teaches that a pressure sensor can be placed anywhere inside or on the balloon, including on a central lumen ([0041]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Stewart-Lalonde2 with a pressure sensor anywhere inside the balloon, including on the central lumen as taught by Lalonde3, that would produce the predictable result of a system or a user of knowing the pressure inside the balloon. Regarding the type of sensor employed, these are all commonly known sensor types and that Applicant has claimed them suggests none is critical or produces unexpected results. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the pressure sensor in the device of Stewart-Lalonde2-Lalonde3 using any commonly known structure, including as a MEM, fiber optic, or strain gauge, that would produce the predictable result of a functional pressure sensor.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart, Lalonde2 and Lalonde3, further in view of Watson (US 2009/0299356).
Regarding claim 12, the system of Stewart-Lalonde2-Lalonde3 does not disclose the pressure information to control circulation inside the balloon. However, using pressure as feedback for controlling flow rate of cryogen through a system borders on ubiquitous. Watson, for example, discloses a cryosurgical system which uses a plurality of pressure sensors, including one inside the balloon (P3, fig. 2A), in conjunction with a controller (228) to regulate cryo-fluid flow through the system ([0034], [0071]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Stewart-Lalonde2-Lalonde3 with a control unit for controlling flow of cryo-fluid through the system based on the pressure inside the balloon, as taught by Watson, that would produce the predictable result of a safe and effective cryosurgical procedure.

Claims 13, 14, 16-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart in view of Lalond2 and Groves (US 2013/0110099).
Regarding claims 13, 14 and 16-19, Stewart discloses a balloon (30) at the distal end of an elongate structure (16) and coupled to a central lumen (24). The balloon houses a movable manifold (26) with at least two ports (28) which is coupled to the central lumen (fig. 1). Stewart does not disclose a longitudinally and rotationally movable manifold cover for covering the ports. However, movable manifold covers are common in the art and Applicant has not disclosed that the use of such a common element is critical or produces unexpected results. Lalonde2 discloses a cryosurgical device which uses rotationally movable manifold cover (66) that includes a distribution apex (the distal end of 66) for covering a select number of ports to direct fluid flow. Groves discloses a cryosurgical device which uses elements to cover a select number of ports to direct fluid flow in both longitudinal (figs. 15-16) and rotational (fig. 18) directions (see also the bread teaching in [0051]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Stewart with a movable manifold cover as taught by Lalonde2, movable in axial and rotational directions as taught by Groves, to produce the predictable result of allowing a user to direct the flow of fluid in a desired direction. All parts of any medical device are coupled to each other.
Regarding claims 20, 21 and 23, these claims merely recite a subset of limitations of claims 13, 14 and 16-19 using different language.

 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stewart, Lalonde2 and Groves, further in view of Lalonde3.
Regarding claim 15, the device of Stewart-Lalonde2-Groves does not disclose the central lumen has a pressure sensor. However, pressure sensors are common in the art and Applicant has not disclosed that using a pressure sensor is critical or produces an unexpected result. Lalonde3 discloses a cryosurgical system and teaches that a pressure sensor can be placed anywhere inside or on the balloon, including on a central lumen ([0041]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the system of Stewart-Lalonde2-Groves with a pressure sensor anywhere inside the balloon, including on the central lumen as taught by Lalonde3, that would produce the predictable result of a system or a user of knowing the pressure inside the balloon. Regarding the type of sensor employed, these are all commonly known sensor types and that Applicant has claimed them suggests none is critical or produces unexpected results. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the pressure sensor in the device of Stewart-Lalonde2-Groves-Lalonde3 using any commonly known structure, including as a MEM, fiber optic, or strain gauge, that would produce the predictable result of a functional pressure sensor.
 
 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794